DETAILED ACTION
This office action is in response to the response filed on 12/15/2021.
Claims 1-30 are pending of which claims 1, 17, 29 and 30 are independent claims.
This application is examined under the first inventor to file provisions of the AIA 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 8-11, 16-18, 23-25, and 28-30 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by US. Pub. 20180302889 to Guo (hereinafter “Guo”).

Regarding claim 1.A method for wireless communications by a user equipment (UE), comprising: receiving downlink control information that indicates a plurality of resource allocations within each of which a multi-point data transmission is scheduled for transmission( Guo, see paragraph [0107], a cell may be associated with a plurality of configured TRPs (transmit-receive points) similar to a COMP (coordinated multipoint transmission) scenario in LTE specification for communication) and a Guo, see paragraph [0199], sources are allocated to each UE and a UE may be configured with M TCI states [a1, a2, . . . , aM] for spatial QCL for UE-specific PDCCH; for one TCI state ai in [a1, a2, . . . , aM], a UE may be configured with an index of DL RS, where the DL RS resource may be associated with TCI state ai, and the UE can be requested to measure/monitor this DL RS resource to  detect the beam failure of TCI state ai; such association may be signaled/configured through a high layer signaling, an MAC-CE and/or physical layer signaling, such as, DCI) and monitoring a first resource allocation of the plurality of resource allocations for the multi-point data transmission using a receive beam corresponding to a first transmission configuration indicator state of the plurality of transmission configuration indicator states that is assigned to the first resource allocation(Guo, see paragraphs[0197-0199], a UE may be configured with one or more than one TCI states and with spatial QCL for UE-specific PDCCH a UE by signaling one or more transmission configuration indication (TCI)state(s); the UE may be configured to declare beam failure if all the configured TCI states are failed, and the UE can be configured to detect the failure of each TCI state as follows: for TCI state j, the UE can be requested to calculate the ID of DL RS that is used for the purpose of spatial QCL and monitor the calculated DL RS to detect the beam failure of TCI state j; the DL RS may be SSB (SS block), CSI-RS (periodic, semi-persistent, or aperiodic). 

Regarding claim 2. The method of claim 1, wherein receiving the downlink control information comprises: receiving the downlink control information that is scrambled with a group identifier of a group that includes the UE (Guo, see paragraphs [0148-0149], for uplink beam recovery request, the downlink control information includes the beam recovery response indicating the UE to switch the beam of control channel to a new beam,  and since the UE may be already configured with a signal sequence and a UL channel; the UE may be requested to send the configured signal sequence on the configured UL channel when beam recovery request trigger condition is met; and after sending the configured signal sequence, the UE can be configured to receive a DCI scrambled with the group ID that includes UE's RNTI within N slots; and if no DCI scrambled with this UE's RNTI is received within N slots, the UE can re-send the configured signal sequence).  

Regarding claim 8. The method of claim 6, wherein the control channel transmission configuration indicator state corresponds to a first quasi co-location relationship with a first reference signal and the first transmission configuration indicator state corresponds to a second quasi co-location relationship with a second reference signal Guo, see paragraph [0195], a UE may be configured with RS resource for beam failure detection and a UE may be configured with one spatial quasi co-located (QCL) assumption information, the UE can be requested to calculate the index of one RS resource that corresponds to one indicated BPL or spatial QCL assumption information and then begin to measure/monitor the transmission instance of calculated RS resource, and this indicated first and second  quasi co-locations a different  and correspond to different index of RS, and Guo, see paragraph [0199], a UE can be configured with M TCI states for spatial QCL for UE-specific PDCCH;  a UE may be configured with an index of DL RS, where the DL RS resource may be associated with TCI state ai, and the UE can be requested to measure/monitor this DL RS resource to  detect the beam failure of TCI state ai; such association may be signaled/configured through a high layer signaling, an MAC-CE and/or physical layer signaling, such as, DCI). 

Regarding claim 9. The method of claim 8, wherein the first quasi co-location relationship differs from the second quasi co-location relationship (Guo, see paragraph [0195], a UE may be configured with RS resource for beam failure detection and a UE may be configured with one spatial quasi co-located (QCL) assumption and different QCL is associated with different RS; the UE can be requested to calculate the index of one RS resource that corresponds to one  spatial QCL assumption information and then begin to measure/monitor the transmission instance of calculated RS resource). 

Regarding claim 10. The method of claim 1, further comprising: receiving the multi-point data transmission using the receive beam (Guo, see paragraph [0107], a cell may be associated with a plurality of TRPs (transmit-receive points) similar to a COMP (coordinated multipoint transmission) scenario in LTE specification)).  

Regarding claim 11. The method of claim 10, wherein the multi-point data transmission is a broadcast transmission or a multicast transmission (Guo, see paragraph [0285], a device supporting unicasting, broadcasting, or group/multicasting as potential means for communication, and each communication antenna is configured to support only one service at a time, and if simultaneous communication unicasting, broadcasting, or group/multicasting is sought, a configuration of at least three (3) antennas are sought).

Regarding claim 16. The method of claim 12, wherein receiving the control signaling comprises: receiving at least one medium access control (MAC) control element that indicates the first active transmission configuration indicator state set, the second active transmission configuration indicator state set, or both Guo, see paragraph [0199], the active transmission set is always kept current, a UE may be configured with M TCI states for spatial QCL for UE-specific PDCCH;  a UE may be configured with an index of DL RS, where the DL RS resource may be associated with TCI state ai, and the UE can be requested to measure/monitor this DL RS resource to  detect the beam failure of TCI state ai; such association may be signaled/configured through a high layer signaling, an MAC-CE and/or physical layer signaling, such as, DCI.  

Regarding claim 17. A method for wireless communications by a base station, comprising: transmitting downlink control information that indicates a plurality of resource  allocations within which a multi-point data transmission is scheduled for Guo, see paragraph [0107], a cell may be associated with a plurality of TRPs (transmit-receive points) similar to a COMP (coordinated multipoint transmission) scenario in LTE specification, and each transmission point is configured for downlink  transmission)  and a respective transmission configuration indicator state from a plurality of transmission configuration indicator states assigned to each resource allocation of the plurality of resource allocations(Guo, see paragraph [0199], the allocated resources to a UE may be configured with M TCI states [a1, a2, . . . , aM] for spatial QCL for UE-specific PDCCH; for one TCI state ai in [a1, a2, . . . , aM], a UE may be configured with an index of DL RS, where the DL RS resource may be associated with TCI state ai, and the UE can be requested to measure/monitor this DL RS resource to  detect the beam failure of TCI state ai; such association may be signaled/configured through a high layer signaling, an MAC-CE and/or physical layer signaling, such as, DCI); and transmitting the multi-point data transmission in each resource allocation of the plurality of resource allocations in accordance with a respective transmission configuration indicator state of the plurality of transmission configuration indicator states that is respectively assigned to the plurality of resource allocations(Guo, see paragraphs[0197-0199], a resource allocated to a UE may be configured with one or more than one TCI states and with spatial QCL for UE-specific PDCCH to a UE by signaling one or more transmission configuration indication (TCI)state(s) to monitor the allocated resources; the UE may be configured to declare beam failure if all the configured TCI states are failed, and the UE can be configured to detect the failure of each TCI state as follows: for TCI state j, the UE can be requested to calculate the ID of DL RS that is used for the purpose of spatial QCL and monitor the calculated DL RS to detect the beam failure of TCI state j; the DL RS may be SSB (SS block), CSI-RS (periodic, semi-persistent, or aperiodic). 

Regarding claim 18. The method of claim 17, wherein transmitting the downlink control information comprises: transmitting the downlink control information that is scrambled with a group identifier of a group of user equipment (Guo, see paragraphs [0148-0149], for uplink beam recovery request, the downlink control information includes the beam recovery response indicating the UE to switch the beam of control channel to a new beam,  and since the UE may be already configured with a signal sequence and a UL channel; the UE may be requested to send the configured signal sequence on the configured UL channel when beam recovery request trigger condition is met; and after sending the configured signal sequence, the UE can be configured to receive a DCI scrambled with the group ID that includes    UE's RNTI within N slots; and if no DCI scrambled with this UE's RNTI is received within N slots, the UE can re-send the configured signal sequence).  
  
Regarding claim 23. The method of claim 22, wherein the first beam width of a control channel transmission beam indicated by the control channel transmission configuration indicator state is wider than a second beam width of a second transmission beam indicated by a first transmission configuration indicator state of the plurality of transmission configuration indicator states(Guo, see paragraphs[0197-0199], a UE may be configured with one or more than one TCI states and with spatial QCL for UE-specific PDCCH a UE by signaling one or more transmission configuration indication (TCI)state(s); the UE may be configured to declare beam failure if all the configured TCI states are failed, and the UE can be configured to detect the failure of each TCI state as follows: for TCI state j, the UE can be requested to calculate the ID of DL RS that is used for the purpose of spatial QCL and monitor the calculated DL RS to detect the beam failure of TCI state j; the DL RS may be SSB (SS block), CSI-RS (periodic, semi-persistent, or aperiodic). 
 
Regarding claim 24. The method of claim 22, wherein the control channel transmission configuration indicator state corresponds to a first quasi co-location relationship with a first reference signal and a first transmission configuration indicator state of the plurality of transmission configuration indicator states corresponds to a second quasi co-location relationship with a second reference signal (Guo, see paragraph [0195], a UE may be configured with RS resource for beam failure detection and a UE may be configured with one spatial quasi co-located (QCL) assumption information, the UE can be requested to calculate the index of one RS resource that corresponds to one indicated BPL or spatial QCL assumption information and then begin to measure/monitor the transmission instance of calculated RS resource, and this indicated first and second  quasi co-locations a different  and correspond to different index of RS, and Guo, see paragraph [0199], a UE can be configured with M TCI states for spatial QCL for UE-specific PDCCH;  a UE may be configured with an index of DL RS, where the DL RS resource may be associated with TCI state ai, and the UE can be requested to measure/monitor this DL RS resource to  detect the beam failure of TCI state ai; such association may be signaled/configured through a high layer signaling, an MAC-CE and/or physical layer signaling, such as, DCI). 
 
Regarding claim 25. The method of claim 17, wherein the multi-point data transmission is a broadcast transmission or a multicast transmission (Guo, see paragraph [0285], a device supporting unicasting, broadcasting, or group/multicasting as potential means for communication, and each communication antenna is configured to support only one service at a time, and if simultaneous communication unicasting, broadcasting, or group/multicasting is sought, a configuration of at least three (3) antennas are sought). 

Regarding claim 28. The method of claim 26, wherein transmitting the control signaling comprises: transmitting at least one medium access control (MAC) control element that indicates the first active transmission configuration indicator state set, the second active transmission configuration indicator state set, or both (Guo, see paragraph [0199], the active transmission set is always kept current, a UE may be configured with M TCI states for spatial QCL for UE-specific PDCCH;  a UE may be configured with an index of DL RS, where the DL RS resource may be associated with TCI state ai, and the UE can be requested to measure/monitor this DL RS resource to  detect the beam failure of TCI state ai; such association may be signaled/configured through a high layer signaling, an MAC-CE and/or physical layer signaling, such as, DCI.  
 
Regarding claim 29. An apparatus for wireless communications by a user equipment (UE), comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: receive downlink control information that indicates a plurality of resource allocations within each of which a multi-point data transmission is scheduled for transmission (Guo, see paragraph [0107], a cell may be associated with a plurality of TRPs (transmit-receive points) similar to a COMP (coordinated multipoint transmission) scenario in LTE specification) and a respective transmission configuration indicator state from a plurality of transmission configuration indicator states assigned to each resource allocation of the plurality of resource allocations(Guo, see paragraph [0199], a UE can be configured with M TCI states [a1, a2, . . . , aM] for spatial QCL for UE-specific PDCCH; for one TCI state ai in [a1, a2, . . . , aM], a UE may be configured with an index of DL RS, where the DL RS resource may be associated with TCI state ai, and the UE can be requested to measure/monitor this DL RS resource to  detect the beam failure of TCI state ai; such association may be signaled/configured through a high layer signaling, an MAC-CE and/or physical layer signaling, such as, DCI); and monitor a first resource allocation of the plurality of resource allocations for the multi-point data transmission using a receive beam corresponding to a first transmission configuration indicator state of the plurality of transmission configuration indicator states that is assigned to the first resource allocation(Guo, see paragraphs[0197-0199], a UE may be configured with one or more than one TCI states and with spatial QCL for UE-specific PDCCH a UE by signaling one or more transmission configuration indication (TCI)state(s); the UE may be configured to declare beam failure if all the configured TCI states are failed, and the UE can be configured to detect the failure of each TCI state as follows: for TCI state j, the UE can be requested to calculate the ID of DL RS that is used for the purpose of spatial QCL and monitor the calculated DL RS to detect the beam failure of TCI state j; the DL RS may be SSB (SS block), CSI-RS (periodic, semi-persistent, or aperiodic). 
 
Regarding claim 30. An apparatus for wireless communications by a base station, comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: transmit downlink control information that indicates a plurality of resource allocations within which a multi-point data transmission is scheduled for transmission( Guo, see paragraph [0107], a cell may be associated with a plurality of TRPs (transmit-receive points) similar to a COMP (coordinated multipoint transmission) scenario in LTE specification)  and a respective transmission configuration indicator state from a plurality of transmission configuration indicator states assigned to each resource allocation of the plurality of resource allocations(Guo, see paragraph [0199], a UE can be configured with M TCI states [a1, a2, . . . , aM] for spatial QCL for UE-specific PDCCH; for one TCI state ai in [a1, a2, . . . , aM], a UE may be configured with an index of DL RS, where the DL RS resource may be associated with TCI state ai, and the UE can be requested to measure/monitor this DL RS resource to  detect the beam failure of TCI state ai; such association may be signaled/configured through a high layer signaling, an MAC-CE and/or physical layer signaling, such as, DCI); and transmit the multi-point data transmission in each resource allocation of the plurality of resource allocations in accordance with a respective transmission configuration indicator state of the plurality of transmission configuration indicator states that is respectively assigned to the plurality of resource allocations(Guo, see paragraphs[0197-0199], a UE may be configured with one or more than one TCI states and with spatial QCL for UE-specific PDCCH a UE by signaling one or more transmission configuration indication (TCI)state(s); the UE may be configured to declare beam failure if all the configured TCI states are failed, and the UE can be configured to detect the failure of each TCI state as follows: for TCI state j, the UE can be requested to calculate the ID of DL RS that is used for the purpose of spatial QCL and monitor the calculated DL RS to detect the beam failure of TCI state j; the DL RS may be SSB (SS block), CSI-RS (periodic, semi-persistent, or aperiodic). 








Claims 3-5 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. Guo to Guo (hereinafter “Guo”) in view of US. Pub. 20200344034 to Moon (hereinafter “Moon-034”).

Regarding claim 3: Guo discloses a multi-point data transmission. However, Guo does not explicitly teach the method of claim 1, wherein receiving the downlink control information comprises: receiving the downlink control information that indicates the plurality of resource allocations are a plurality of time domain multiplexed resource allocations. However, Moon-034 in the same or similar field of endeavor teaches the method of claim 1, wherein receiving the downlink control information comprises: receiving the downlink control information that indicates the plurality of resource allocations are a plurality of time domain multiplexed resource allocations(Moon-034, see paragraph [0070], a base station may configure one or more terminal-specific (UE-specific) bandwidth parts, and may inform a terminal of configuration information of the one or more UE-specific bandwidth parts through a signaling procedure using a downlink control information (DCI) signaling procedure, the terminal may perform transmission and reception of a data channel (e.g., physical downlink shared channel (PDSCH) reception or physical uplink shared channel (PUSCH) transmission) by using a PRB or a resource block group (RBG) in the bandwidth part configured by the base station as a resource allocation unit of the frequency domain, and the frequency domain includes the time domain information where the actual allocated resource if found). It would have been  (Moon-034; [02091]).

Regarding claim 4: Guo discloses a multi-point data transmission. However, Guo does not explicitly teach the method of claim 3, wherein receiving the downlink control information comprises: receiving the downlink control information that indicates the plurality of time domain multiplexed resource allocations are a plurality of slots or a plurality of symbol periods. However, Moon-034 in the same or similar field of endeavor teaches the method of claim 3, wherein receiving the downlink control information comprises: receiving the downlink control information that indicates the plurality of time domain multiplexed resource allocations are a plurality of slots or a plurality of symbol periods (Moon-034, see paragraph [0083], a DCI may be transmitted in one control resource set; the location of the control resource set in the time domain (e.g., period during which the terminal monitors the control resource set) may be configured by the base station, and the base station may inform the terminal of the location of the control resource set in the time domain, and the location of the control resource set in the time domain may be configured in various units (e.g., in unit of slot(s), in unit of symbol(s)). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to  (Moon-034; [02091]).

Regarding claim 5: Guo discloses a multi-point data transmission. However, Guo does not explicitly teach the method of claim 1, wherein receiving the downlink control 2 information comprises: receiving the downlink control information that indicates the plurality of resource allocations are a plurality of frequency division multiplexed resource allocations. However, Moon-034 in the same or similar field of endeavor teaches the method of claim 1, wherein receiving the downlink control 2 information comprises: receiving the downlink control information that indicates the plurality of resource allocations are a plurality of frequency division multiplexed resource allocations (Moon-034, see paragraph [0083],in orthogonal frequency division multiplexing,  a minimum unit of resources constituting a PDCCH may be a resource element group (REG);an REG may be composed of one PRB (e.g., 12 subcarriers) in the frequency domain and one symbol (e.g., OFDM symbol) in the time domain, and this being the minimum, a resource allocation to a UE may be plurality of this minimum resource). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Moon-034 into Guo’s system/method because it would allow dynamically indicates offsets by the physical layer signaling.  Such combination would have been obvious to  (Moon-034; [0209]).

Regarding claim 19: Guo discloses a multi-point data transmission. However, Guo does not explicitly teach the method of claim 17, wherein transmitting the downlink control information comprises: transmitting the downlink control information that indicates the plurality of resource allocations are a plurality of time domain multiplexed resource allocations. However, Moon-034 in the same or similar field of endeavor teaches the method of claim 17, wherein transmitting the downlink control information comprises: transmitting the downlink control information that indicates the plurality of resource allocations are a plurality of time domain multiplexed resource allocations(Moon-034, see paragraph [0070], a base station may configure one or more terminal-specific (UE-specific) bandwidth parts, and may inform a terminal of configuration information of the one or more UE-specific bandwidth parts through a signaling procedure using a downlink control information (DCI) signaling procedure, the terminal may perform transmission and reception of a data channel (e.g., physical downlink shared channel (PDSCH) reception or physical uplink shared channel (PUSCH) transmission) by using a PRB or a resource block group (RBG) in the bandwidth part configured by the base station as a resource allocation unit of the frequency domain, and the frequency domain includes the time domain information where the actual allocated resource if found). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Moon-034  (Moon-034; [0209]).

Regarding claim 20: Guo discloses a multi-point data transmission.  However, Guo does not explicitly teach the method of claim 19, wherein transmitting the downlink control information comprises: transmitting the downlink control information that indicates the plurality of time domain multiplexed resource allocations are a plurality of slots or a plurality of symbol periods. However, Moon-034 in the same or similar field of endeavor teaches the method of claim 19, wherein transmitting the downlink control information comprises: transmitting the downlink control information that indicates the plurality of time domain multiplexed resource allocations are a plurality of slots or a plurality of symbol periods(Moon-034, see paragraph [0083], a DCI may be transmitted in one control resource set; the location of the control resource set in the time domain (e.g., period during which the terminal monitors the control resource set) may be configured by the base station, and the base station may inform the terminal of the location of the control resource set in the time domain, and the location of the control resource set in the time domain may be configured in various units (e.g., in unit of slot(s), in unit of symbol(s)). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Moon-034 into Guo’s system/method because it would allow dynamically indicates offsets by the physical layer  (Moon-034; [0209]).

Regarding claim 21: Guo discloses a multi-point data transmission. However, Guo does not explicitly teach the method of claim 17, wherein transmitting the downlink control information comprises: transmitting the downlink control information that indicates the plurality of resource allocations are a plurality of frequency division multiplexed resource allocations. However, Moon-034 in the same or similar field of endeavor teaches the method of claim 17, wherein transmitting the downlink control information comprises: transmitting the downlink control information that indicates the plurality of resource allocations are a plurality of frequency division multiplexed resource allocations(Moon-034, see paragraph [0083],in orthogonal frequency division multiplexing,  a minimum unit of resources constituting a PDCCH may be a resource element group (REG);an REG may be composed of one PRB (e.g., 12 subcarriers) in the frequency domain and one symbol (e.g., OFDM symbol) in the time domain, and this being the minimum, a resource allocation to a UE may be plurality of this minimum resource). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Moon-034 into Guo’s system/method because it would allow dynamically indicates offsets by the physical layer signaling.  Such combination would have been obvious to combine as both references are from analogous art where a  (Moon-034; [0209]).

Claims 6-7, 13-15 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20180302889 to Guo (hereinafter “Guo”) in view of US. Pub. 20190253220 to Kim (hereinafter “Kim”).


Regarding claim 6: Guo discloses a multi-point data transmission. However, Guo does not explicitly teach the method of claim 1, further comprising: receiving control signaling that indicates a control channel transmission configuration indicator state for a first transmission beam having a first beam width that is utilized to transmit the downlink control information within a control channel, wherein the downlink control information is received within the control channel in accordance with the control channel transmission configuration indicator state. However, Kim in the same or similar field of endeavor teaches the method of claim 1, further comprising: receiving control signaling that indicates a control channel transmission configuration indicator state for a first transmission beam having a first beam width that is utilized to transmit the downlink control information within a control channel, wherein the downlink control information is received within the control channel in accordance with the control channel transmission configuration indicator state(Kim, see paragraph [0010] a transmission configuration information (TCI)state configuration information including information indicating a beam width as  a starting beam index and an ending beam index and reference signal related information; transmitting, to the terminal, a first downlink control information (DCI) including a first TCI indicating the starting beam index and first resource allocation information; and transmitting, to the terminal, a first physical downlink shared channel (PDSCH) through a resource indicated by the first resource allocation information by using a starting beam indicated by the first TCI). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Kim into Guo’s system/method because it would allow a beam changed according to the implicit TCI update without an additional signaling procedure.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve improved utilization efficiency of frequency resources, and the performance of the communication (Kim; [0031]).

Regarding claim 7: Guo discloses a multi-point data transmission. However, Guo does not explicitly teach the method of claim 6, wherein the first beam width of a control channel transmission beam indicated by the control channel transmission configuration indicator state is different than a second beam width of a second transmission beam indicated by the first transmission configuration indicator state. However, Kim in the same or similar field of endeavor teaches the method of claim 6, wherein the first beam width of a control channel transmission beam indicated by the control channel transmission configuration indicator state is different than a second beam width of a second transmission beam indicated by the first transmission configuration indicator (Kim, see paragraph [0010] a transmission configuration information (TCI)state configuration information including information indicating a beam width as  a starting beam index and an ending beam index and reference signal related information; transmitting, to the terminal, the first resource allocation information is transmitted  by using a starting beam indicated by the first TCI and the index of each beam is different from any other between the starting and ending beams as indicated by TCI). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Kim into Guo’s system/method because it would allow a beam changed according to the implicit TCI update without an additional signaling procedure.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve improved utilization efficiency of frequency resources, and the performance of the communication (Kim; [0031]).

Regarding claim 13: Guo discloses a multi-point data transmission. However, Guo does not explicitly teach the method of claim 12, further comprising: decoding the downlink control information that is descrambled from a received bit sequence based at least in part on a group identifier assigned to a group that includes the UE; and selecting the first transmission configuration indicator state from the first active transmission configuration indicator state set based at least in part on indexing the first active transmission configuration indicator state set using an index derived from the downlink control information. However, Kim in the same or similar field of endeavor (Kim, see paragraph [0010-0011], DCI is used to configure beams with index, and a transmission configuration information (TCI)state configuration information including information indicating an active a beam width as  a starting beam index and an ending beam index and reference signal related information; transmitting, to the terminal, the first resource allocation information is transmitted  by using a starting beam indicated by the first TCI and the index of each beam is different from any other between the starting and ending beams as indicated by TCI). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Kim into Guo’s system/method because it would allow a beam changed according to the implicit TCI update without an additional signaling procedure.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve utilization efficiency of frequency resources, and the performance of the communication (Kim para 0031).

Regarding claim 14: Guo discloses a multi-point data transmission. However, Guo does not explicitly teach the method of claim 12, further comprising: decoding second Kim, see paragraph [0010-0011], DCI is used to configure beams with index, and a transmission configuration information (TCI)state configuration information including information indicating an active a beam width as  a starting beam index and an ending beam index and reference signal related information; transmitting, to the terminal, the first resource allocation information is transmitted  by using a starting beam indicated by the first TCI, and now the device is already configured to perform unicast or multicast or broadcast service, and the starting beam may serve the purpose of transmitting unicast or multicast or broadcast service one a time, and if the device is a multipoint, the device may choose any beam between the starting beam and ending beam for each service). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Kim into Guo’s system/method because it would allow a beam changed according to the implicit TCI update without an additional signaling procedure.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve utilization efficiency of frequency resources, and the performance of the communication (Kim para 0031).

Regarding claim 15: Guo discloses a multi-point data transmission. However, Guo does not explicitly teach the method of claim 14, wherein monitoring the second resource allocation comprises: receiving the unicast data transmission via the second resource allocation using the second receive beam. However, Kim in the same or similar field of endeavor teaches the method of claim 14, wherein monitoring the second resource allocation comprises: receiving the unicast data transmission via the second resource allocation using the second receive beam (Kim, see paragraph [0010-0011], DCI is used to configure beams with index, and a transmission configuration information (TCI)state configuration information including information indicating an active a beam width as  a starting beam index and an ending beam index and reference signal related information; transmitting, to the terminal, the first resource allocation information is transmitted  by using a starting beam indicated by the first TCI, and now the device is already configured to perform unicast or multicast or broadcast service, and the starting beam may serve the purpose of transmitting unicast. Note: unicast, broadcast and multicast are services that require single address and multiple address for transmission, and require routing information configuration). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Kim into Guo’s system/method because it would allow a beam changed according to the implicit TCI update without an additional signaling procedure.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve utilization efficiency of frequency resources, and the performance of the communication (Kim para 0031).

Regarding claim 22: Guo discloses a multi-point data transmission. However, Guo does not explicitly teach the method of claim 17, further comprising: transmitting control signaling that indicates a control channel transmission configuration indicator state for a first transmission beam having a first beam width that is utilized to transmit the downlink control information within a control channel, wherein the downlink control information is transmitted within the control channel in accordance with the  control channel transmission configuration indicator state. However, Kim in the same or similar field of endeavor teaches the method of claim 17, further comprising: transmitting control (Kim, see paragraph [0010] a transmission configuration information (TCI)state configuration information including information indicating a beam width as  a starting beam index and an ending beam index and reference signal related information; transmitting, to the terminal, the first resource allocation information is transmitted  by using a starting beam indicated by the first TCI and the index of each beam is different from any other between the starting and ending beams as indicated by TCI).It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Kim into Guo’s system/method because it would allow a beam changed according to the implicit TCI update without an additional signaling procedure.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve utilization efficiency of frequency resources, and the performance of the communication (Kim para 0031).

Claims 12, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20180302889 to Guo (hereinafter “Guo”) in view of US. Pub. 20200221428 to Moon (hereinafter “Moon-428”).

Regarding claim 12: Guo discloses a multi-point data transmission. However, Guo does not explicitly teach the method of claim 1, further comprising: receiving control signaling that indicates a first active transmission configuration indicator state set for multi-point data transmissions and a second active transmission configuration indicator state set for unicast data transmissions. However, Moon-428 in the same or similar field of endeavor teaches the method of claim 1, further comprising: receiving control signaling that indicates a first active transmission configuration indicator state set for multi-point data transmissions and a second active transmission configuration indicator state set for unicast data transmissions (Moon-428, see paragraph [0196], a second TCI state may be configured to a terminal for transmission of a specific PDCCH of the CORESET 0. For example, in order to receive a DCI for unicast transmission in the CORESET 0, the terminal may be configured with a TCI state by the base station; the DCI for unicast transmission may mean a DCI whose CRC is scrambled by a C-RNTI or a TC-RNTI, and may further include another RNTI type (e.g., RA-RNTI),and the terminal may normally monitor only some of the search spaces logically associated with the CORESET 0, for example, the terminal may normally monitor only the search space that is not subject to the second TCI state configured by the base station among the search spaces logically associated with the CORESET 0 for a period during which the beam recovery procedure is performed). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Moon-428 into Guo’s system/method because it would allow sharing the same SS/PBCH block and CORESET with other terminals using the cell as a primary (Moon-428; [0206]).

Regarding claim 26: Guo discloses a multi-point data transmission. However, Guo does not explicitly teach the method of claim 17, further comprising: transmitting control signaling that indicates a first active transmission configuration indicator state set for multi-point data transmissions and a second active transmission configuration indicator state set for unicast data transmissions. However, Moon-428 in the same or similar field of endeavor teaches the method of claim 17, further comprising: transmitting control signaling that indicates a first active transmission configuration indicator state set for multi-point data transmissions and a second active transmission configuration indicator state set for unicast data transmissions (Moon-428, see paragraph [0196], a second TCI state may be configured to a terminal for transmission of a specific PDCCH of the CORESET 0. For example, in order to receive a DCI for unicast transmission in the CORESET 0, the terminal may be configured with a TCI state by the base station; the DCI for unicast transmission may mean a DCI whose CRC is scrambled by a C-RNTI or a TC-RNTI, and may further include another RNTI type (e.g., RA-RNTI),and the terminal may normally monitor only some of the search spaces logically associated with the CORESET 0, for example, the terminal may normally monitor only the search space that is not subject to the second TCI state configured by the base station among the search spaces logically associated with the CORESET 0 for a period during which the beam recovery procedure is performed). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Moon-428 into Guo’s system/method because it would allow sharing the same SS/PBCH block and CORESET with other terminals using the cell as a primary cell.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve increase resource efficiency (Moon-428; [0206]).

Regarding claim 27: Guo discloses a multi-point data transmission. However, Guo does not explicitly teach the method of claim 26, further comprising: transmitting second downlink control information indicating a second resource allocation for a unicast data transmission and an index to a second transmission configuration indicator state within the second active transmission configuration indicator state set; and transmitting the unicast data transmission via the second resource allocation in accordance with the second transmission configuration indicator state. However, Moon-428 in the same or similar field of endeavor teaches the method of claim 26, further comprising: transmitting second downlink control information indicating a second resource allocation for a unicast data transmission and an index to a second transmission configuration indicator state within the second active transmission configuration indicator state set; and transmitting the unicast data transmission via the second resource allocation in accordance with the second transmission configuration indicator state(Moon-428, see paragraph [0196], a second TCI state may be configured to a terminal for transmission of a specific PDCCH of the CORESET 0. For example, in order to receive a DCI for unicast transmission in the CORESET 0, the terminal may be configured with a TCI state by the base station; the DCI for unicast transmission may mean a DCI whose CRC is scrambled by a C-RNTI or a TC-RNTI, and may further include another RNTI type (e.g., RA-RNTI),and the terminal may normally monitor only some of the search spaces logically associated with the CORESET 0, for example, the terminal may normally monitor only the search space that is not subject to the second TCI state configured by the base station among the search spaces logically associated with the CORESET 0 for a period during which the beam recovery procedure is performed). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Moon-428 into Guo’s system/method because it would allow sharing the same SS/PBCH block and CORESET with other terminals using the cell as a primary cell.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve increase resource efficiency (Moon-428; [0206]).
Response to Arguments
Applicant's arguments filed 12/15/2021 have been fully considered but they are not persuasive. See below:

 Applicant argues Guo does not disclose all the features of independent claims 1, 17, 29, and 30. For example, Guo does not disclose: receiving downlink control information that indicates a plurality of resource allocations within each of which a multi-point data transmission is scheduled for transmission and a respective 

Examiner respectfully disagrees with applicant regarding the above statement, plurality of transmit and receive point (TRP) represent plurality transmission points (Guo, paragraph [0107]), and Guo in paragraph [0199] discloses each UE allocated a TRP or source and a UE is assigned M TCI states, each state is associated with Downlink Reference Signal (DL RS), this RS is used to monitor the beam state, which enable the UE to detect a beam failure. The M TCI are indicator of states a resource and assigned to each resource and one of resources being the beam assigned to the UE, and a UE may have multiple resources that should be monitored as the beam and these resources may be allocated a TCI out of the M TCI the UE has at its disposal.

Applicant argues that monitoring a first resource allocation of the plurality of resource allocations for the multi-point data transmission using a receive beam corresponding to a first transmission configuration indicator state of the plurality of transmission configuration indicator states that is assigned to the first resource allocation, as recited in independent claim 1. 

Examiner respectfully believes that the above statement is interpreted to represent the TCI state assigned to the beam as resource allocates a UE to be 


Applicant argues that in independent claim 1, Guo makes no mention of "a multi-point data transmission" 

Examiner respectfully disagrees with applicant regarding the above statement, plurality of transmit and receive point (TRP) represent plurality transmission points (Guo, paragraph [0107]).

Examiner respectfully indicates based on the preceding responses given to applicant’s argument, previous office action is still valid.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


/Debebe Asefa/
Examiner, Art Unit 2476

                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476